Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porteous (WO0211270).
	As to independent claim 1, Porteous teaches a stator comprising: a laminate including electrical steel sheets punched into a specific shape; and a plurality of split cores (51) each with an annular shape; wherein a first group (top side , see figure 1) of the plurality of split cores (51) adjacent to each other in a circumferential direction have a same rolling direction, and a second group (below side, see figure 4) of the plurality of split cores (51) adjacent to each other in the circumferential direction have different rolling directions as shown in figure 4.  
As to claim 7/1; Porteous teaches and a rotor (2) facing the stator (3) as shown in figure 1.  
As to independent claim 8, Porteous teaches a method for manufacturing a stator including X split cores (51) punched out from an electrical steel sheet to have an annular shape, where X is a natural number of two or more, the method comprising: punching out the split cores (51) from the electrical steel sheet in group units of Y less than X with arc-shaped core backs extending in a same circumferential direction and connected to each other, where Y is a natural number of two or more as shown in figure 4.  
As to claim 9/8, Porteous teaches wherein the split cores (51) are punched out from the electrical steel sheet in a state where the split core (51) of one group and located 26at an end portion on one side in a circumferential direction is alternately arranged between the split cores of another group and located at both end portions in the circumferential direction as shown in figures 4-5 .  
As to claim 10/8, Porteous teaches wherein the split cores (51) are punched out from the electrical steel sheet in a state where the split core (51) of one group and located at an end portion on one side in a circumferential direction is arranged on a core back side of the split core (51) of another group relative to a line segment connecting radially inner portions of the split cores of another group and located at both end portions in the circumferential direction as shown in figures 4 and 5.  
As to claim 11/8, Porteous teaches wherein the split core (51) of one group and the split core of another group are located closer to a mutual core back side than a mutual tooth side as shown in figure 4 and 5.  
As to claim 12/8, Porteous teaches further comprising: causing Y split cores (51) of one group to be subjected to push- back processing as shown on figures 4 and 5.  
As to claim 13/12, Porteous teaches wherein the Y split cores (51) of the one group are punched out 27from the electrical steel sheet after being subjected to the push-back processing as shown in figures 4 and 5.  
As to claim 14/12, Porteous teaches wherein the Y split cores (51) of the one group are subjected to the push-back processing after being punched out from the electrical steel sheet as  shown in figures 4 and 5. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porteous (WO0211270)as applied in claim 1 above, and further in view of Kim (KR20080090039).
As to claim 2/1, Porteous teaches the first group of the plurality of split cores (51) adjacent to each other in the circumferential direction as shown in figure 4.  
Porteous teaches the claimed limitation as discussed above except wherein linear flaws continue across.
Kim teaches linear flaws continue across as shown in figure 4b, for the advantageous benefit of improving the work efficiency.

    PNG
    media_image1.png
    331
    894
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Porteous by using linear flaws continue across, as taught by Kim, to improve the work efficiency.
As to claim 3/1, Porteous in view of Kim teaches the claimed limitation as discussed above except wherein linear flaws of the second group of the plurality of split cores adjacent to each other in the circumferential direction intersect each other; and intersections of the linear flaws are located at equal or substantially equal intervals in the circumferential direction.  
However Kim teaches linear flaws of the second group of the plurality of split cores adjacent to each other in the circumferential direction intersect each other; and intersections of the linear flaws are located at equal or substantially equal intervals in the circumferential direction as shown in figure 4b, for the advantageous benefit of improving the work efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Porteous in view of Kim by using linear flaws of the second group of the plurality of split cores adjacent to each other in the circumferential direction intersect each other; and intersections of the linear 
As to claim 4/2, Porteous in view of Kim teaches the claimed limitation as discussed above except wherein the linear flaws of the plurality of split cores are 3n sets, where n is a natural number. 
Kim teaches the linear flaws of the plurality of split cores are 3n sets, where n is a natural number as shown in figure 4b, for the advantageous benefit of improving the work efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Porteous in view of Kim by using the linear flaws of the plurality of split cores are 3n sets, where n is a natural number, as taught by Kim, to improve the work efficiency.
As to claim 5/2, Porteous in view of Kim teaches the claimed limitation as discussed above except wherein a number of the split cores in which the linear flaws continue is 4n, where n is a natural number.  
Kim teaches a number of the split cores in which the linear flaws continue is 4n, where n is a natural number, as shown in figure 4b, for the advantageous benefit of improving the work efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Porteous in view of Kim by using a number of the split cores in which the linear flaws continue is 4n, where n is a natural number, as taught by Kim, to improve the work efficiency.

As to claim 6/2, Porteous in view of Kim teaches the claimed limitation as discussed above except wherein a number of the split cores in which the linear flaws continue is a number obtained by dividing a number of slots, which are portions in which coils are mounted, by a number of phases. 
Kim teaches  a number of the split cores in which the linear flaws continue is a number obtained by dividing a number of slots, which are portions in which coils are mounted, by a number of phases as shown in figure 4b, for the advantageous benefit of improving the work efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Porteous in view of Kim by using a number of the split cores in which the linear flaws continue is a number obtained by dividing a number of slots, which are portions in which coils are mounted, by a number of phases, as taught by Kim, to improve the work efficiency.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porteous (WO0211270)as applied in claim 1 above, and further in view of Ueda et al. (US PG Pub 2018/0309330).
As to claim 15/13, Porteous teaches further comprising: forming, by the push-back processing as shown in figure 4 and 5, However Porteous teaches the claimed limitation as discussed above except a connection concave portion on one of the adjacent split cores, and a connection convex portion, which fits into the connection concave portion, on the other of the adjacent split cores.  
Ueda et al. teaches a connection concave portion (32d) on one of the adjacent split cores, and a connection convex portion (32c), which fits into the connection concave portion (32d), on the other of the adjacent split cores (30) as shown in figure 1, for the advantageous benefit of providing a fitted to the stator structure.

As to claim 16/15, Porteous teaches further comprising: splitting the split core (51) subjected to the push-back processing from the adjacent split core (51) , mounting a coil (slot 52, is for mounting the coil) on the split core (51), and rejoining the split core(51) to the adjacent split core (51) before having been split a shown in figures 1 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 11, 2022